MEMORANDUM **
Hector Montejano-Franco appeals from the 46-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Montejano-Franco contends that the district court erred at sentencing by: (1) unreasonably rejecting his arguments for a “fast track” departure; (2) failing to consider his argument regarding cultural assimilation; and (3) failing to impose a lower sentence in light of cultural assimilation and his eligibility for a “fast-track” departure. We conclude that the district court did not procedurally err. See U.S.S.G. § 5K3.1 (“the court may depart downward ... pursuant to an early disposition program” (emphasis added)); see also United States v. Marcial Santiago, 447 F.3d 715, 717 (9th Cir.2006); United States v. Rodriguez-Rodriguez, 441 F.3d 767, 770-71 (9th Cir.2006). We also conclude that the bottom-of-the-Guidelines range sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc); see also United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.